DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite the limitation "wherein symbols are transmitted" in line 3, respectfully. There is insufficient antecedent basis for this limitation in the claim. It should be “wherein the symbols are transmitted.”

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to enable any person skilled in the art to make and use the invention. The claim(s) contains subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, claim 1 is a base station claim configured to communicate with at least one user equipment, however, claim 1 shows only the method of transmitting symbols without further steps such as a receiving step. Therefore, there is an enablement issue how a base station communicates with a user equipment without further steps. Independent claims 3 and 7 have the similar issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ramanujam et al. (US 2018/0152905, “Ramanujam”).
Regarding claim 1, Ramanujam discloses a base station for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to (See 102 & 120 fig.1B, an eNB 120 and a UE 102): 
- transmit symbols on a physical broadcast channel (See fig.2-6, transmitting symbols over PBCH), wherein symbols are transmitted with a subcarrier spacing (See fig.3 and ¶.11, transmitting synchronization signals with different subcarrier spacing for signals and PBCH/RS multiplexing in accordance with an embodiment) and modulation symbols are repeated in consecutive resource elements (See fig.2-6; See ¶.35, the PBCH may include multiple symbols having identical modulation symbols, i.e. repeated; See claim 3, the PBCH has at least two PBCH symbols having identical modulation symbols, RS sequences and RS tone mapping; See ¶.60, the transmitted symbols may be identical, e.g. repeating) in the frequency domain (See ¶.56, a subcarrier spacing may be defined as a distance between adjacent subcarriers in a frequency domain).

Regarding claim 3, it is a user equipment claim corresponding to the BS claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 5, Ramanujam discloses “the receiving of the symbols includes decoding the repeatedly transmitted symbol based on the subcarrier spacing (See ¶.56, UE decodes the signals as the signals transmitted with a certain subcarrier spacing have wider symbols; See ¶.58, after the UE finds PSS and SSS, UE identifies cell ID and timing of eNB and decodes PBCH using RS as a reference).”

Regarding claim 6, Ramanujam discloses “the receiving of the symbols includes decoding the repeatedly transmitted symbol based on a second subcarrier spacing (See ¶.21, transmitting, from the base station, a physical broadcast channel (PBCH) and a reference signal (RS) with a second subcarrier spacing; Examiner’s Note: the UE receives the symbols transmitted from BS).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam in view of Si et al. (US 2018/0123849, “Si”).
Regarding claim 2, Ramanujam does not explicitly disclose what Si discloses “the symbols include quadrature amplitude modulation symbols (See ¶.95, channel coding and modulation block modulates (e.g. quadrature amplitude modulation (QAM)) the input bits to produce a sequence of frequency-domain modulation symbols). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the symbols include quadrature amplitude modulation symbols as taught by Si into the system of Ramanujam, so that it provides a way of producing a sequence of frequency domain modulation symbols (Si, See ¶.95).

Regarding claim 4, it is a claim corresponding to the claim 2 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam in view of Si and further in view of Shen et al. (US 2008/0316957, “Shen”).
Regarding claim 7, Ramanujam discloses a base station for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to: transmit symbols in a physical broadcast channel (Ramanujam, See fig.2-6, transmitting symbols over PBCH; See ¶.56, a subcarrier spacing may be defined as a distance between adjacent subcarriers in a frequency domain) and PSS/SSS sequence (See ¶.60), but does not explicitly disclose the limitations “by applying a phase ramp.”
However, Si discloses that the PSS is constructed from a frequency-domain Zadoff-Chu (ZC) sequence (Si, See ¶.143) and Shen further discloses that “in order to mitigate the loss of orthogonality between block spreading codes with high speed UEs, a set of rules is proposed for arranging the block spreading codes and cyclic shift (or phase ramp) of a CAZAC-like sequence in a time-frequency resource (Shen, See ¶.34)” and Shen further discloses that “examples of CAZAC-like sequences includes Zadoff-Chu (ZC) sequences (Shen, See ¶.23).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “applying a phase ramp” for constructing a frequency domain ZC sequence”, so that it provides a way of arranging the block spreading codes and phase ramp of a CAZAC-like sequence in a time-frequency resource (Shen, See ¶.34).

Regarding claim 8, Ramanujam discloses “each burst of the physical broadcast channel includes a reference symbol (See fig.2-6, PBCH/RS; Examiner’s Note: Si discloses the limitation “burst” in Fig.13).”

Regarding claim 9, Ramanujam does not explicitly disclose what Si discloses “the reference symbol is based on a Zadoff-Chu sequence (Si, See ¶.179, ZC sequences are used in the design of PSS, preamble of random access channel (PRACH), sounding reference signals (SRS)).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 7.

Regarding claim 10, Ramanujam does not explicitly disclose what Si discloses “a root of the Zadoff-Chu sequence differs from a root of a Zadoff-Chu sequence used for a primary synchronization signal (Si, See ¶.163, the NR-SSS sequence can use ZC-sequences wherein a set of ZC sequences with different root indices and/or cyclic shifts are utilized; See ¶.156, if utilizing the ZC-sequences for NR-PSS, multiple roots corresponding to the number of part of the physical cell IDs are needed).”

Regarding claim 11, Ramanujam does not explicitly disclose what Si discloses “the phase ramp is based on a phase shift applied to a previous symbol (See ¶.32, phase ramped sequence is obtained by a phase ramp operation on the root sequences, which is typically defined in the frequency domain. The proposed method in this disclosure applies to both cyclic shifted sequences and phase ramped sequences; See further ¶.23).”

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam in view of Si and Shen and further in view of Lindbom et al. (US 2017/0302489, “Lindbom”).
Regarding claim 12, Ramanujam, Si, and Shen do explicitly disclose what Lindbom discloses “wherein a phase shift of the phase ramp is spread over 2π (See ¶.60, when different UEs have different Li values, the modified phase shifts are pseudo-randomly spread irrespective of the m value, which advantageously keeps the cubic metric limited; See ¶.63, the UE is configured with equally sized RS segments where the same base sequence is used in all segments, i.e., qi=q, and where segment-specific phase shift offsets are added to the set of cyclic phase shifts such that φpi belongs to the set {2πm/M}m=0M-1. Radio conditions, such as delay spread, and detection accuracy may define an upper limit on the number of available m values in the system).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a phase shift of the phase ramp being spread over 2π” by Lindbom into the system of Ramanujam, Si, and Shen, so that it provides a way for radio conditions, such as delay spread, and detection accuracy to define an upper limit on the number of available m values in the system (Lindbom, See ¶.63).”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411